DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-20 are objected to because of the following informalities: Acronyms (e.g. T and L) in claims 11 and 17 should be defined at their first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recites the limitation “an interventional instrument” in line 1. It is unclear if the interventional instrument is a part of the claimed invention. Accordingly, all limitation further defining the interventional instrument are indefinite for attempting to further define an unclaimed element. 
Claim 1 recites the limitation “the location of the ultrasound sensor” in 17.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation “the location of the ultrasound sensor” in 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the parameter of the optimal plane” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “identifies the location of the ultrasound sensor as time stamped samples” in line 2. It is unclear how one location is identified as more than one time stamped sample. It appears that a single location would be identified as a single time stamped sample. For examination purposes, it has been interpreted to mean each ultrasound sensor location is identified as a time stamped sample. 
Claim 9 recites the limitation “identifies the parameter of the optimal plane as time stamped samples” in line 3. It is unclear how one parameter is identified as more than one time stamped sample. It appears the optimal plane would be identified as one time stamped sample or that the parameters of the optimal planes are time stamped samples. For examination purposes, it has been interpreted to mean the parameter of each optimal plane is identified as a time stamped sample. 
Claim 11 recites the limitation “the plane angle” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the location of the ultrasound sensor” in 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the location of the ultrasound sensor” in 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the timing” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “generating time stamped samples of the plane angle” in line 2. Examiner notes the plane angle is the plane angle of the visualization plane. It is unclear how multiple 
Claims 9 and 16 recite the limitation “synchronizing the time stamped locations of the ultrasound sensors in their respective optimal planes and the time stamped samples of the plane angle” in lines 4-5 and 5-6, respectively. It is unclear if the time stamped locations of the ultrasound sensors are being synchronized to the time stamped samples of the plane angle or if a first time stamped sample of a first location and a first time stamped sample of a first plane angle at a first time is being synchronized to a second time stamped sample of a second location and a second time stamped sample of a second plane angle at a second time. For examination purposes, it has been interpreted to mean either.
Claim 20 recites the limitation “synchronizes the locations of the ultrasound sensors in their respective optimal planes with the stored plane angle” in lines 4-5 and 5-6, respectively. It is unclear if the locations of the ultrasound sensors is being synchronized to the stored plane angle or if a first location and a first stored plane angle is being synchronized to a second location and a second stored plane angle at a second time. For examination purposes, it has been interpreted to mean either.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7-9 are  rejected under 35 U.S.C. 103 as being unpatentable over Bharat et al. (WO 2015039995), hereinafter Bharat in view of Boctor et al. (US 20140024928 A1), hereinafter Boctor.
Bharat teaches a tracking device for tracking an interventional instrument (fig 6 (153) and  corresponding disclosure) that has one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure) disposed with the interventional instrument (153), the tracking device comprising:
an ultrasound imaging device (at least fig. 1 (1) and corresponding disclosure) including an ultrasound probe (at least fig. 4 (40) and corresponding disclosure) configured to acquire a two-dimensional (2D) ultrasound image (pg. 4 which discloses the ultrasound imaging device is a two-dimensional ultrasound imaging device for generating a two-dimensional image); and 
an electronic processor (at least fig. 4 (7) and corresponding disclosure) programmed to operate the ultrasound imaging device to perform an interventional instrument tracking method including: 
	operating the ultrasound imaging device to display a 2D ultrasound image of a visualization plane (pg. 6 which discloses generating a two-dimensional image of an imaging plane (i.e. visualization plane). Pg. 7 which discloses displaying a position on the generated ultrasound image. Examiner notes this generated image is necessarily displayed in order to display other aspects on it)
	performing 2D ultrasound sweeps of a plurality of planes that encompasses the visualization plane (pg. 6 which discloses sending ultrasound radiation into different regions by modifying the position of the imaging plane and moving the imaging plane. Pg. 28 which discloses a sweep of the field of view (i.e. plane)) and, 
for each 2D ultrasound plane of the plurality of planes detecting a signal emitted by each ultrasound sensor in response to the ultrasound sweep of the plane (pg. 6 which discloses sending 
	for each ultrasound sensor (4) identifying:
		an optimal plane of the plurality of planes based on the detected signal (pg. 17 which discloses determining the imaging plane (e.g. optimal plane) at a point in time at which a signal is generated for its respective sensors),
		the location of the ultrasound sensor in the optimal plane (pg. 17 which discloses determining position (i.e. location) of the respective ultrasound sensor within the imaging plane (e.g. optimal plane) at the point in time)
		the location of the ultrasound sensor in a three-dimensional (3D) reference space based on the location of the ultrasound sensor in the optimal plane (pg. 17 which discloses the determined position of the imaging plane and the position of the respective ultrasound sensor within the imaging plane allows the position determining unit to determine the position of the respective ultrasound sensor in a three-dimensional space).
and 
Determining spatial information for the interventional instrument, including at least one of tip location (T) and orientation (L) of the interventional instrument, based on the identified locations of the one or more ultrasound sensors in the 3D reference space (pg. 17 which discloses the resulting three-dimensional positions of the ultrasound sensors are used to determine the three-dimensional pose (L) and shape of the catheter. Examiner notes that at least one sensor is located on the tip of the interventional instrument 153 in figs. 6 and 8. Thus tip location is also determined based on the identified locations of the one or more ultrasound sensors);
	

Nonetheless Boctor, in a similar field of endeavor involving ultrasonic tracking of an interventional instrument, teaches wherein a detected signal emitted by an ultrasound sensor is highest when it is centered in a plane ([0057] which discloses an active reflector element is moved from one side to the other and the highest signal detected by the ultrasound sensor (i.e. transducer) indicates that the element is right at the center of the beam (e.g. plane)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the optimal plane identification of Bharat to include using the highest detected signal as taught by Boctor in order to enhance the position detecting by ensuring the sensor is centered in the optimal plane. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 7,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat fails to explicitly teach wherein the ultrasound sensors disposed with the interventional instrument are ultrasound-reflective sensors that re-radiate received ultrasound pulses and the electronic processor performs the detecting using the ultrasound probe to detect the re-radiated ultrasound pulse emitted by each piezoelectric sensor in response to the 2D ultrasound sweep.
Boctor further teaches an interventional instrument that has one or more ultrasound sensors (at least fig. 11 (1106) and corresponding disclosure) disposed with the interventional instrument (at least fig. 11 (1104) and corresponding disclosure). Boctor further teaches wherein the ultrasound sensors 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include an ultrasound sensor as taught by Boctor in order to provide an ultrasound image containing the ultrasound sensor and the region of interest. Such a modification amounts to merely a simple substitution of one known ultrasound sensor for another rendering the claim obvious (MPEP 2143).

Regarding claim 8,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the electronic processor (7) identifies the location of the ultrasound sensor in the optimal plane based on analyzing the sensor signal as a function of the timing of the beams fired by the ultrasound probe (pg. 28 which discloses the amplitude and the knowledge of the beam firing sequence (i.e. timing of the beams fired) can provide the lateral and angular position of the respective ultrasound sensor).

Regarding claim 9,
.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Boctor as applied to claim 1 above and further in view of Downey et al. (US 20090093715 A1), hereinafter Downey.
Regarding claim 2,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat, as modified, further teaches rotating the ultrasound probe about an axis (pg. 6 which discloses rotating the probe 40) to acquire the 2D ultrasound image at a plane having a plane angle (Examiner notes the image plane would necessarily be at a plane angle), wherein the plurality of planes span a range of plane angles that encompasses the plane angle of the visualization plane (pg. 17 which discloses the position of the imaging plane is modified by rotation. Examiner notes any rotation of the probe/ imaging plane would cause the plurality of planes to span a range of plane angles that encompasses the plane angle of the visualization plane). 

Bharat, as modified, fails to explicitly teach a stepper device connected to rotate the ultrasound probe about an axis. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include a stepper device as taught by Downey in order to enhance the rotation control of the probe. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 3,
Bharat, as modified, teaches the elements of claim 2 as previously stated. Bharat further teaches wherein the ultrasound probe (40) is a transrectal ultrasound (TRUS) probe (Abstract which discloses a TRUS probe (40))

Regarding claim 4,
Bharat, as modified, teaches the elements of claim 2 as previously stated. Bharat further teaches further comprising: a guidance grid (at least figs. 2 or fig. 4 (19) and corresponding disclosure) configured to be position abutting against a perineum (at least fig. 4) to guide the interventional instrument through an entry point (at least fig. 2 (29) and corresponding disclosure)
wherein the electronic processor (7) determines the spatial information (tip location, pose and shape) for the interventional instrument (153 and 12) further based on a location (E) in the 3D reference space of the entry point (29) of the guidance grid (19) through which the interventional instrument is guided (Examiner notes that because the interventional instrument is guided through the entry point .


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Boctor as applied to claim 1 above and further in view of Shen et al. (US 20080186378 A1), hereinafter Shen and Deno et al. (US 20120155723 A1), hereinafter Deno or Reynolds (US 20160180528 A1).
Regarding claim 5,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches further comprising:
An ultrasound probe tracker (at least figs. 8 or 9 (75) and corresponding disclosure. pg. 19 which discloses an imaging plane position providing unit (75) or position encoder (i.e. ultrasound probe tracker)) configured to track the location, in the 3D reference space, of the ultrasound probe (pg. 17 which discloses the encoder is used to access the third dimension (i.e. the 3D reference space) and is adapted to determine the respective actual position of the imaging plane. Examiner notes the position of the imaging plane is a direct result of the position of the probe)
Bharat further teaches wherein the location P(x,y,z) of the ultrasound sensor in the 3D reference space is identified by a combination of the location of the ultrasound sensor in the optimal plane (p(x,y)) and a position of the optimal plane which depends on the tracked location of the probe and a parameter of the optimal plane (Pg. 17 which discloses actual position of the imaging plane is determined using the imaging plane position proving unit 75 (i.e. position encoder)  when rotating the imaging plane. Examiner notes the actual position of the imaging plane during rotation would include a parameter Θ of the optimal plane. pg. 19 which discloses the sensors location within the two dimensional image is 
Bharat fails to explicitly teach transforming the optimal plane to a 3D reference space (Tprob,Θ).
Shen, in a similar field of endeavor involving transrectal ultrasound imaging, teaches transforming a 2D imaging plane (at least fig. 4 (70) and corresponding disclosure) to a 3D reference space (Examiner note the image output 70 is converted to rectangular system represented by coordinate system 74 as depicted in fig. 4 and fig. 6 which depicts the transformation of the current image in the coordinate system. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include transforming the 2D image to the 3D reference space as taught by Shen in order to determine the location of image plane in the 3D reference plane accordingly. 
	Bharat, as modified by Shen, fails to explicitly teach wherein the location P(x,y,z) of the ultrasound sensor in the 3D reference space is identified as P9x,y,z) = Tprobe,Θ x p(x,y).
Deno, in a similar field of endeavor involving position tracking using an imaging catheter, teaches registering images from one coordinate system to another by translating and scaling positional coordinates of one image in the one coordinate system and a position sensor into another coordinate system. 
Alternatively, Reynolds, in a similar field of endeavor involving ultrasound imaging, teaches registering one dataset to another data set using scaling ([0009] which discloses an affine registration comprises registration in which the coordinates of one dataset are subject to rotation, translation, scaling and/or shearing in order to register the dataset to another dataset).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include a registration from one 
Examiner notes the scaling from one coordinate system to another is interpreted as a multiplication between the two coordinate systems. Thus the modified system would necessarily identify the location of the sensor in the 3D reference space as P(x,y,z) = Tprobe,Θ (the coordinate system of the 3D reference space) x p(x,y) (a data point in the coordinate system of the optimal plane)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Boctor as applied to claim 1 above as evidenced by NPL Sensor-Works (“How do Piezoelectric Sensors Work?”)
Regarding claim 6,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches an electric signal detector (at least fig. 1 (44) and corresponding disclosure) configured to detect an electric signal (pg. 13 which discloses the electric signal detector (44) is used to determine the position of the ultrasound sensor based on the generated ultrasound signal. Examiner notes the ultrasound signal is necessarily an electric signal due to inherent properties of piezoelectric materials as evidenced by Sensor-works which discloses piezoelectric materials convert electromechanical energy to electrical charge) emitted by each piezoelectric sensor in response to the 2D ultrasound sweep;
Wherein the electronic processor (7) performs the detecting using the electric signal detector to detect the electric signal emitted by each piezoelectric sensor in response to the 2D ultrasound sweep.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Boctor as applied to claim 1 above and further in view of Gronningsaeter et al. (6019724), hereinafter Gronningsaeter.
Regarding claim 10,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the interventional instrument tracking method performed by the electronic processor further includes displaying a visual indicator of the determined spatial information for the interventional instrument (pg. 21 which discloses the display can show the determined three-dimensional poses and shapes of the brachytherapy catheter).
While Bharat teaches displaying the three dimensional poses and determining the poses with respect to the ultrasound image (pg. 26 which discloses the poses and shapes have been determined with respect to the ultrasound image), it is unclear if the visual indicator is displayed on the 2D ultrasound image of the visualization plane.
	Nonetheless, Gronningsaeter teaches displaying a visual indicator of a known localization of a tool (at least fig. 10 (10.5) and corresponding disclosure) onto a 2D image (at least fig. 10. Col. 8 which discloses a known localization of a tool is superimposed on the 2D images).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include displaying the visual indicator on the 2D image ultrasound image as taught by Gronningsaeter in order to visualize the spatial information with respect to the image accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Boctor, Shen, and Gronningsaeter 
Regarding claim 11,
Bharat teaches a tracking method for tracking an interventional instrument (fig 6 (153) and  corresponding disclosure) that has one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure) disposed with the interventional instrument (153), the tracking device comprising:
Operating an ultrasound imaging device (at least fig. 1 (1) and corresponding disclosure) including an ultrasound probe (at least fig. 4 (40) and corresponding disclosure) to display a two-dimensional (2D) ultrasound image of a visualization plane (pg. 6 which discloses generating a two-dimensional image of an imaging plane (i.e. visualization plane and Pg. 7 which discloses displaying a position on the generated ultrasound image. Examiner notes this generated image is necessarily displayed in order to display other aspects on it) and, 
Rotating the ultrasound probe about an axis to scan a plurality of planes spanning a range of plane angles (Θ) that encompasses the plane angle of the visualization plane (pg. 6 which discloses rotating the probe 40 and pg. 17 which discloses the imaging plane may be rotated. Examiner notes the rotation of the imaging plane would necessarily cause a plurality of planes spanning a range of angles which encompass a plane angle of the imaging plane) and, for each plane of the plurality of planes, operating the ultrasound imaging device (1) to perform a 2D ultrasound sweep of the plane (pg. 28 which discloses determining the position of the ultrasound sensor in the field of view (i.e. plane) as ultrasound beams of the probe sweep the field of view (i.e. plane). Pg. 17 which discloses determining if the respective ultrasound sensor is in the two-dimensional imaging plane or not. Examiner notes the sweep is necessarily performed in each plane to determine if the ultrasound sensor is in the plane or not): 
During each 2D ultrasound sweep, detecting a signal emitted by each ultrasound sensor in response to the 2D ultrasound sweep (pg. 28 which discloses analyzing the ultrasound signal generated 
	for each ultrasound sensor (4) identifying:
		an optimal plane based on a signal emitted by the ultrasound signal (pg. 17 which discloses determining the imaging plane (e.g. optimal plane) at a point in time at which a signal is generated for its respective sensor),
		the location of the ultrasound sensor in the optimal plane (pg. 17 which discloses determining position (i.e. location) of the respective ultrasound sensor within the imaging plane (e.g. optimal plane) at the point in time)
		the location of the ultrasound sensor in a three-dimensional (3D) reference space based on the location of the ultrasound sensor in the optimal plane (pg. 17 which discloses the determined position of the imaging plane and the position of the respective ultrasound sensor within the imaging plane allows the position determining unit to determine the position of the respective ultrasound sensor in a three-dimensional space),
determining spatial information (T,L) for the interventional instrument based on the locations of the one or more ultrasound sensors in the 3D reference space (pg. 17 which discloses the resulting three-dimensional positions of the ultrasound sensors are used to determine the three-dimensional pose (L) and shape of the catheter. Examiner notes that at least one sensor is located on the tip of the interventional instrument 153 in figs. 6 and 8. Thus tip location (T) is also determined based on the identified locations of the one or more ultrasound sensors);
displaying a visual indicator of the determined spatial information for the interventional instrument (pg. 21 which discloses the display can show the determined three-dimensional poses and shapes of the brachytherapy catheter)
	

Nonetheless Boctor, in a similar field of endeavor involving ultrasonic tracking of an interventional instrument, teaches wherein a detected signal emitted by an ultrasound sensor is highest when it is centered in a plane ([0057] which discloses an active reflector element is moved from one side to the other and the highest signal detected by the ultrasound sensor (i.e. transducer) indicates that the element is right at the center of the beam (e.g. plane)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the optimal plane identification of Bharat to include using the highest detected signal as taught by Boctor in order to enhance the position detecting by ensuring the sensor is centered in the optimal plane. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Bharat fails to explicitly teach transforming the location of the ultrasound sensor in its optimal plane to the 3D reference space using a transform parameterized by plane angle.
Shen, in a similar field of endeavor involving transrectal ultrasound imaging, teaches transforming a 2D imaging plane (at least fig. 4 (70) and corresponding disclosure) to a 3D reference space using a transform parameterized by plane angle (at least fig. 6) (Examiner note the image output 70 is converted to rectangular system represented by coordinate system 74 as depicted in fig. 4 and fig. 6 which depicts the transformation of the current image in the coordinate system and is transformed by a parameter .alpha. [0045] which discloses alpha includes a rotational angle (i.e. a plane angle)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include transforming the 2D image to the 3D reference 
Examiner notes the image plane transformed to the 3D reference plane would include transforming the location of the ultrasound sensor to the 3D reference space.

While Bharat teaches displaying the three dimensional poses and determining the poses with respect to the ultrasound image (pg. 26 which discloses the poses and shapes have been determined with respect to the ultrasound image), it is unclear if the visual indicator is displayed on the 2D ultrasound image.
	Nonetheless, Gronningsaeter teaches displaying a visual indicator of a known localization of a tool (at least fig. 10 (10.5) and corresponding disclosure) onto a 2D image (at least fig. 10. Col. 8 which discloses a known localization of a tool is superimposed on the 2D images).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include displaying the visual indicator on the 2D image ultrasound image as taught by Gronningsaeter in order to visualize the spatial information with respect to the image accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 15,
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein locating the ultrasound sensor in the optimal plane includes locating the ultrasound sensor in the optimal plane based on analyzing the sensor signal as a function of the timing of the beams fired by the ultrasound probe (pg. 28 which discloses the amplitude and the knowledge of the beam 

Regarding claim 16, 
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches further comprising:
Generating time stamped samples of the plane angle using an ultrasound probe tracker (pg. 17 which discloses the position of the imaging plane at a point in time with respective two separate ultrasound signals. Examiner notes the position of the imaging plane includes the plane angle)
Assigning time stamps to the location of the ultrasound sensors in their respective optimal planes (pg. 17 which discloses determining the position of the respective ultrasound sensor in the imaging planes at this point in time. Examiner notes they are necessarily assigned the time stamps for the respective points in time of the signals generated).
Synchronizing the time stamped locations of the ultrasound sensors in the respective optimal planes and the time stamped samples of the plane angle by interpolation (pg. 19 which discloses fitting a curve (i.e. interpolation) to the determined positions of the sensors in the determined positions of the planes).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Boctor, and Shen as applied to claim 11 above and further in view of Jain Ameet et al. (WO 2015010900 A1), hereinafter Jain Ameet.
 Regarding claim 12,
Bharat teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the ultrasound probe (40) is a transrectal ultrasound (TRUS) probe (Abstract which discloses a TRUS 
Jain Ameet, in a similar field of endeavor involving ultrasonic tracking of an interventional instrument with one or more ultrasound sensors, teaches a TRUS probe (at least fig. 6 (40) and corresponding disclosure) having a visualization plane (at least fig. 6 (110) and corresponding disclosure) and the visualization plane is the sagittal plane of the TRUS probe (at least fig. 6) (pg. 8 also discloses a sagittal mode of the TRUS probe for localizing sensors by rotating the TRUS probe around its axis).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include a sagittal plane as the visualization plane as taught by Jain Ameet in order to localize the US sensors accordingly when rotating the TRUS probe around an axis. Such a modification amounts to merely a simple substitution of one known imaging plane for another rendering the claim obvious (MPEP 2143).

Regarding claim 13, 
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the spatial information (tip location, pose and shape) for the interventional instrument (153 and 12) further based on a location (E) in the 3D reference space of a guidance grid (at least fig. 2 and 4 (19) and corresponding disclosure) through which the interventional instrument is guided (Examiner notes that because the interventional instrument is guided through guidance grid any information determined about the interventional instrument is necessarily based on a location in the 3D reference space at which the interventional instrument passes through the grid).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Boctor, Shen, and Gronningsaeter as applied to claim 11 above and further in view of Kakee (US 20100137715 A1).
Regarding claim 14,
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the ultrasound sensors (4) disposed with the interventional instrument (12 and 153) are piezoelectric sensors (pg. 28 which discloses the ultrasound sensors may comprise piezoelectric materials)and the operation of detecting a signal emitted by each ultrasound sensor in response to the 2D ultrasound sweep appears to include detecting a sensor voltage (Examiner notes the amplitude of the signal would appear to be a sensor voltage and thus detecting a signal includes detecting a sensor voltage).
Nonetheless, Kakee in a similar field of endeavor involving ultrasound imaging teaches a piezoelectric element is used to output a voltage signal ([0023] which discloses a piezoelectric element converts a reflected wave into an electric (voltage) signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat, as currently modified, to include detecting a sensor voltage such as that taught by Kakee in order to analyze the amplitude of the signal accordingly. 
 
Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Downey, Shen, and Gronningsaeter.
Regarding claim 17,
Bharat teaches a tracking device for tracking an interventional instrument (fig 6 (153) and  corresponding disclosure) that has one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure) disposed with the interventional instrument (153), the tracking device comprising:
an ultrasound imaging device (at least fig. 1 (1) and corresponding disclosure) including an electronic processor (at least fig. 1 (7) and corresponding disclosure) and a display (at least fig. 1 (30) and corresponding disclosure); and

wherein the ultrasound imaging  device is programmed to:
acquire and display a 2D ultrasound image of a visualization plane (pg. 6 which discloses generating a two-dimensional image of an imaging plane (i.e. visualization plane). Pg. 7 which discloses displaying a position on the generated ultrasound image. Examiner notes this generated image is necessarily displayed in order to display other aspects on it)
	perform 2D ultrasound sweeps for a range of plane angles encompassing the visualization plane angle (pg. 6 which discloses rotating the probe 40 and pg. 17 which discloses the imaging plane may be rotated. Examiner notes the rotation of the imaging plane would necessarily cause a plurality of planes spanning a range of angles which encompass a plane angle of the imaging plane and pg. 28 which discloses determining the position of the ultrasound sensor in the field of view (i.e. plane) as ultrasound beams of the probe sweep the field of view (i.e. plane)) and, 
	
	identify an optimal plane for each ultrasound sensor based on its emitted signal strength over the range of plane angles (pg. 17 which discloses determining the imaging plane (e.g. optimal plane) at a point in time at which a signal is generated for its respective sensor) and locating the ultrasound sensor in its optimal plane by analyzing the sensor signal as a function of the timing of the beams fired by the ultrasound probe during the 2D ultrasound sweep of the optimal plane (pg. 28 which 
	Transform the locations of the ultrasound sensors in their respective optimal planes to a three-dimensional (3D) reference space (pg. 17 which discloses the determined position of the imaging plane and the position of the respective ultrasound sensor within the imaging plane allows the position determining unit to determine the position of the respective ultrasound sensor in a three-dimensional space. Examiner notes this would necessarily involve a transformation)
Display a visual indicator of spatial information for the interventional instrument generated from the locations of the one or more sensors in the 3D reference space (pg. 21 which discloses the display can show the determined three-dimensional poses and shapes of the brachytherapy catheter)

	Bharat further teaches determining a position of the imaging plane at separate points in time at which respective ultrasound signals are generated and using the information from these separate points in time to determine the spatial information (pg. 17). It appears the plane angle (i.e. position of the imagine plane) and the signal generated at the respective plane angle would necessarily be stored in order to generate the spatial information. 
Nonetheless Downey, in a similar field of endeavor involving instrument tracking using a TRUS, teaches acquiring a plurality of 2D images for a range of plane angles encompassing a visualization plane angle and for each 2D image storing the plane angle ([0107] which discloses recording the position and orientation of the transducer in space)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include storing the plane angle as taught by Downey in order to reconstruct a 3D volume from the plurality of images (Downey [0107]). 


While Bharat teaches the probe is rotatable, it is unclear if the probe is rotatable under control of the ultrasound imaging device. 
	Nonetheless Downey, in a similar field of endeavor involving instrument tracking using a TRUS probe, teaches wherein an ultrasound probe (at least fig. 4 (104) and corresponding disclosure) is rotatable under control of an ultrasound imaging device (at least fig. 4 (100) and corresponding disclosure) ([0057] which discloses the motor assembly 108 (included in the ultrasound imaging device 100) controls the rotation of the TRUS transducer 104). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include a control mechanism for rotation as taught by Downey in order to enhance the rotation control of the probe. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). Furthermore, such a modification amounts to merely an automation of a manual activity to accomplish the same results rendering the claim obvious (MPEP 2144.04).

Bharat fails to explicitly teach wherein the transformation is done using a 2D-to-3D transform parameterized by plane angle.
Shen, in a similar field of endeavor involving transrectal ultrasound imaging, teaches transforming a 2D imaging plane (at least fig. 4 (70) and corresponding disclosure) to a 3D reference space using a transform parameterized by plane angle (at least fig. 6) (Examiner note the image output 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include transforming the 2D image to the 3D reference space as taught by Shen in order to determine the location of image plane in the 3D reference plane accordingly. 

	While Bharat teaches displaying the three dimensional poses and determining the poses with respect to the ultrasound image (pg. 26 which discloses the poses and shapes have been determined with respect to the ultrasound image), it is unclear if the visual indicator is displayed on the 2D ultrasound image.
	Nonetheless, Gronningsaeter teaches displaying a visual indicator of a known localization of a tool (at least fig. 10 (10.5) and corresponding disclosure) onto a 2D image (at least fig. 10. Col. 8 which discloses a known localization of a tool is superimposed on the 2D images).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include displaying the visual indicator on the 2D image ultrasound image as taught by Gronningsaeter in order to visualize the spatial information with respect to the image accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
		
Regarding claim 18,


Regarding claim 20,
Bharat, as modified, teaches the elements of claim 17 as previously stated. Bharat further teaches wherein the ultrasound imaging device synchronizes the locations of the ultrasound sensors in the in respective optimal planes with the plane angles for the 2D ultrasound sweeps by interpolation (pg. 19 which discloses fitting a curve (i.e. interpolation) to the determined positions of the sensors in the determined positions of the planes)
Examiner notes in the modified system the plane angles are stored plane angles. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Downey, Shen, and Gronningsaeter as applied to claim 17 above as evidenced by NPL Sensor-Works (“How do Piezoelectric Sensors Work?”)
Regarding claim 19,
Bharat, as modified, teaches the elements of claim 17 as previously stated. Bharat further teaches wherein the ultrasound sensors disposed with the interventional instrument are piezoelectric sensors (pg. 28 which discloses the ultrasound sensors may comprise piezoelectric materials), wherein the signal emitted by each ultrasound sensor comprises an electric signal (Examiner notes the ultrasound signal is necessarily an electric signal due to inherent properties of piezoelectric materials as evidenced by Sensor-works which discloses piezoelectric materials convert electromechanical energy to electrical charge)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793